Citation Nr: 1729771	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO. 09-27 898A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

Entitlement to an increased rating for residuals of a left fibula fracture with degenerative changes of the left ankle, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Hoover, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 1977 to March 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

A Notice of Disagreement was received in April 2009.  In August 2009, a Statement of the Case was issued, and, in August of that year, the Veteran filed his substantive appeal (via a VA Form 9).

In August 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing is of record.

In October of 2014, the Board remanded the claim on appeal for additional development and the case now returns for further appellate review.   
  
In June 2016, the Veteran filed a claim for a total disability rating based on individual unemployability (TDIU) due to service connected bilateral knee disabilities and left ankle disability.  He subsequently withdrew the claim in part in August 2016 stating as follows:  "I received a VA letter dated 8/25/2016 indicating I should complete a standard form for my left ankle.  Please disregard the claim for the left ankle on the 21-8940 IU Claim.  Please go ahead and process my IU Claim without the left ankle."  Thereafter, in an April 2017 rating decision, the RO denied increased evaluations for the knees and ankle, and denied entitlement to a TDIU.  
The Veteran filed a Notice of Disagreement (NOD) with all the denials in April 2017.  Notwithstanding the RO's treatment of the Veteran's claim as including a new claim seeking an increased rating for his left ankle disability and adjudication in the April 2017 rating decision, the Board finds that the Veteran's increased rating claim is already in appellate status and properly before the Board.  The Board, however, finds that given the Veteran's actions, the facts here are distinguishable from Rice v. Shinseki, 22 Vet. App. 447 (2009).  Rather, when an NOD has been filed with regard to an issue, and a statement of the case (SOC) has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, a review of the claims file shows that the AOJ acknowledged receipt of the NOD in May 2017 and is actively developing that claim.  Accordingly, the Board declines to exercise jurisdiction over that claim for Manlincon purposes as no such action on the part of the Board is warranted at this time.


FINDING OF FACT

The Veteran has impairment of the fibula manifested by malunion with a marked ankle disability, but the disorder has not resulted in ankylosis or nonunion of the tibia and fibula with loose motion that requires a brace.


CONCLUSION OF LAW

The criteria for an increased rating of 30 percent, but no more, for residuals of a left fibula fracture with degenerative changes of the left ankle have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.59, 4.71a, Diagnostic Code 5275-5262 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

VA'S DUTY TO NOTIFY AND ASSIST

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Specifically, the Board finds that VA has satisfied its duty to notify under the Veterans Claims Assistance Act (VCAA) by way of an October 2008 letter which was sent prior to the initial unfavorable decision in March 2009.  Such letter advised the Veteran of the evidence and information necessary to substantiate his claim.  Furthermore, the Veteran was informed of his and VA's respective responsibilities in obtaining such evidence and information.  The letter also informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

As noted in the Introduction, this case was previously remanded in October 2014 in order to obtain SSA and updated VA records and a new VA medical opinion.  Treatment records have since been obtained from both the VA and the SSA, and the Veteran has been given two subsequent VA examinations in April 2015 and December 2016.  The Board finds the April 2015 and December 2016 examination reports to be adequate.  The examiners reviewed the Veteran's claims file, were informed of and documented the relevant facts regarding the Veteran's medical history and current status.  The opinions showed that the examiners considered all relevant evidence of record, including the Veteran's statements.  In light of the foregoing, the Board finds that there has been substantial compliance with its remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

As discussed above, the Board has carefully considered VA's duties to notify and assist, and finds that they have been met.  The Veteran has been provided with a meaningful opportunity to participate in the claims process and has been an active participant in it by providing evidence and testifying at a hearing.  Moreover, neither the Veteran nor his representative has identified any outstanding evidence that could be obtained relating to his claim; the Board also is unaware of any such evidence.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits. See Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

The Board finds that all necessary development has been accomplished and, therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

RATINGS

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where, as here, a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability shall be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7. 

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45 (2016).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40 (2016); Johnston v. Brown, 10 Vet. App. 80, 85   (1997). 

Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43   (2011) (quoting 38 C.F.R. § 4.40).

FACTS

The Veteran's left ankle disability is currently evaluated as 20 percent disabling based on malunion of the fibula with a moderate ankle disability.  

In September 1978, the Veteran sustained a left fibula fracture in a fall while attempting to make a sharp turn while wearing 3.5 inch platform shoes during a scuffle with another service member.  X-rays were taken, and a spiral fracture was shown on the lower portion of the fibula.  (See Service Treatment Record notation, September 3, 1978.)  

In March 2003, the Veteran presented to the VA, reporting arthritic ankle pain.  During a VA examination in May 2003, the Veteran reported that his ankle twists constantly.  The examiner reported that the Veteran is able to do all the activities of daily living without any restriction, including working as a truck driver.  The examiner initially stated that there were normal findings after a physical evaluation of the Veteran's left ankle.  However, after x-rays were performed, the examiner diagnosed the Veteran with status post fracture of the left fibula with residuals of deformity of distal fibular shaft and early degenerative changes of the left ankle.  

In February 2004, Dr. R.M.H., a private physician, noted that the Veteran could not continue his current employment driving a truck, and that he has to do a standing or sitting job.  In a later private provider note, Dr. R.M.H. noted that the Veteran reported last working in July of 2005 as an office employee performing sedentary duties at the trucking company he was employed with, as he could not sit for too long.  

The Veteran underwent a VA examination in August 2008, during which the Veteran was noted to show no signs of edema, instability, abnormal movement, effusion, weakness, redness, heat, deformity, guarding of movement, malalignment or drainage.  The examiner reported that the Veteran showed no subluxation, no ankylosis, and no deformity.  The examiner reported normal findings from his physical examination, but no x-rays were taken.  The Veteran's range of motion was reported to be at 15 Dorsiflexion and 40 Plantar Flexion.  The Veteran was noted to have left ankle pain at the VA Medical Center in December 2010 and left ankle tenderness in June 2011.

The Veteran submitted three buddy statements.  The first buddy statement from one of the Veteran's coworkers stated that the Veteran had reoccurring problems with his left ankle and that the Veteran's ankle would turn and cause a sprain.  See Buddy Statement March 13, 2012, J.T.  The second buddy statement from D.B., the Veteran's former co-worker, stated that he observed several instances of the Veteran's ankle giving out after the military, a slight limp as the day got longer, and that he had to take the Veteran to the ER several times due to ankle problems.  See Buddy Statement from D.B. March 21, 2012.  The third buddy statement was from the Veteran's friend, who states that the Veteran is unable to turn quickly and that he witnessed the Veteran falling on several occasions due to ankle weakness.  See Buddy Statement, W.H. March 22, 2012.

The Veteran was seen at the VA Medical Center for ankle instability of the left ankle and prescribed an ankle brace and pain medications in April 2013, July 2013, and March 2014.  At the Veteran's August 2014 hearing, he reported that his ankle gives out on him, and that he cannot stand or walk very long.  In March of 2015, the Veteran was seen at the VA Medical Center for ankle instability and was instructed to continue the use of his ankle brace.  The Veteran was prescribed pain medication and NSAIDS.

The Veteran was provided a Compensation and Pension Examination in April 2015.  Upon physical examination, the Veteran was reported to have no localized tenderness, no edema, no effusion, no weakness, no redness, no heat, no guarding, and no pain on bearing weight.  The examiner reported that the Veteran's left ankle disability is reported to interfere with his employment as a truck driver given the difficulty negotiating manual gears, but that his left ankle disability does not preclude sedentary employment.  

The Veteran reported to the April 2015 VA examiner that on discharge from the military, he had a knot above the left ankle, and has had repeated ankle sprains with several cast applications.  The Veteran reported ongoing ankle pain on plantar flexion and periodic ankle spasms.  The Veteran further reported that his foot will plantarflex on prolonged standing, and his wife has to help relieve the spasm by pushing it into a dorsiflexed position.  The Veteran reported taking 4 Robaxin tablets and that he had the spasms 8-10 days out of the previous 30 days.  The examiner performed a muscle strength test, which showed plantar flexion at 3/5 and dorsiflexion at 3/5.  The Veteran showed no muscle atrophy or ankylosis of the ankle.  The examiner noted that ankle instability or dislocation was suspected. 

X-rays of the ankle taken on April 29, 2015 showed no acute fracture or dislocation, a tiny, chronically nonunited avulsion fracture fragment along the tip of the medial malleolus (lower tibia,) mild DJD of the tibiotalar joint with anterior joint space narrowing, mild DJD in the subtalar, talonavicular, 1st MTP and TMT joints where there is subchondral sclerosis, sclerosis and apparent bony ankylosis across the second and third TMT joints, degenerative joint disease with bony remodeling, joint space narrowing osteophytosis in the fifth DIP joint, mild enthesopathic change at the Achilles tendon insertion and patellar tendon origin, and a plantar heel spur.

The Veteran reported ankle instability at the VA Medical Center in May 2016.  The Veteran was instructed to continue the use of his ankle brace, pain medication, and NSAIDS.  In June 2016, the Veteran was seen by a private physician, during which he reported pain and cramping in his left ankle, as well as knee symptoms.  An ankle x-ray showed no fracture, no dislocation, joint spaces well preserved, and normal alignment, and a small osteochondral defect medially and the talus about 3-4 mm across.  The private physician opined that the Veteran was unable to work due to the pain from his knee arthroplasties and pain from arthrofibrosis.  The Veteran was seen again in November 2016 at the VA Medical Center for ankle instability, and was instructed to continue the use of his pain medication and NSAIDS.  

On a December 2016 Disability Benefits Questionnaire, the VA examiner stated that the Veteran reported flare ups with 6/10 pain.  The examination was conducted during a flare up.  Upon physical examination, the Veteran's range of motion showed the Veteran's dorsiflexion at 0 to 20 and plantar flexion at 0 to 15 with pain on plantar flexion.  The examiner noted evidence of moderate medial and lateral tenderness to palpation and pain with weight bearing with no crepitus.  The examiner noted that pain affects functional loss.  The examiner noted that additional contributing factors of disability include less movement than normal.  Plantar flexion was rated at 4/5 and dorsiflexion was also rated at 4/5.  The examiner noted no atrophy, ankylosis, instability or dislocation.  The examination report stated that the Veteran uses a cane, walker, and scooter, and evidence of pain when non weight bearing was documented in the examination report.  The examiner noted that the Veteran's ability to stand or walk for more than 15 minutes is frequently limited; but he however may be able to stoop or bend occasionally.  

ANALYSIS 

The Veteran's left ankle disability is currently evaluated as 20 percent disabling based on malunion of the fibula with a moderate ankle disability.  In order for an evaluation higher than the assigned 20 percent to be warranted, there must be malunion of the tibia and fibula with marked ankle disability, nonunion of the tibia and fibula with loose motion requiring a brace, or ankylosis of the left ankle. 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5270.  The words "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Veteran has consistently been diagnosed with instability of the left ankle notwithstanding the lack of instability shown on VA examination in December 2016.  (See VAMC treatment records April 2013, July 2013, March 2014, March 2015, May 2016, and VA Examination report April 2015.)  The Veteran has provided consistent lay testimony and buddy statements that such instability has caused his ankle to give out on numerous occasions since his departure from service. See Hearing transcript, August, 2011 and Buddy Statements from J.T., D.B., and W.H. March 2012.  The Veteran also has pain that limits his functional mobility to the extent that he cannot drive a truck and can only stand for 15 minutes at a time.  (VA Examination reports, April 2015, December 2016, and Private opinions from Dr. R.M.H. February 2004 and March 2006.)  The Veteran reported that the severe pain wakes him up in the middle of the night, and that his wife has to reposition his ankle.  (See August 2014 hearing transcript and 2015 VA examination report).  The Veteran has diminished muscle strength in his ankle, at 4/5 plantar flexion and 4/5 dorsiflexion, and his range of motion is limited to dorsiflexion 0 to 20 degrees and plantar flexion 0 to 15 (i.e., marked limitation of motion) with 6/10 pain on plantar flexion, and evidence of pain on weight bearing and non-weight bearing motion.  (See VA examination report, December 2016). 

As such, the Board finds that the Veteran's left ankle disability warrants a 30 percent evaluation for malunion of the fibula with marked ankle disability.  The record does not, however, warrant assignment of a disability rating in excess of 30 percent at any time during the rating period on appeal as the evidence does not demonstrate that the Veteran has nonunion of the tibia and fibula with loose motion requiring a brace under 38 C.F.R. § 4.71a, Diagnostic Code 5262.

As such, the Board finds that an evaluation of 30 percent, but no higher, for the Veteran's service-connected left ankle disability is warranted during the entire appeal period.

The discussion above reflects that the symptoms of the Veteran's residuals of a left fibula fracture with degenerative changes of the left ankle are contemplated by the applicable rating criteria.  Limitation of motion, pain, weakness, fatigability, lack of endurance, instability, disturbance of locomotion, and interference with standing, driving, and walking are contemplated by Diagnostic Code 5262.  Thus, the Veteran's left ankle symptoms have been fully considered and are contemplated in the rating schedule.  Thus, consideration of whether his disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extra-schedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an increased rating of 30 percent for residuals of a left fibula fracture with degenerative changes of the left ankle is granted, subject to the controlling regulations applicable to the payment of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


